Citation Nr: 0740249	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
July 1946.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for cause of the veteran's death.  The appellant requested a 
Board hearing on her VA-Form 9 but withdrew the request in 
June 2007.


FINDINGS OF FACT

1. The veteran died in September 2003.  According to the 
death certificate, the cause of his death was exsanguination 
due to massive retroperitoneal hemorrhage due to ruptured 
arteriosclerotic abdominal aneurysm.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The competent and most probative medical evidence of 
record is against a finding that the veteran's death was 
related to his military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of the veteran's death 
was denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and obtained a medical 
opinion as to the etiology of the disabilities at issue.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The appellant contends that the veteran's sciatica, which 
started in service, later developed into degenerative disc 
disease and spinal stenosis, which created lower leg weakness 
and caused several falls contributing to the veteran's death.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, to include cardiovascular-renal disease, was 
manifest to a compensable degree within one year of service 
discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 2003 death certificate shows the veteran died 
from exsanguination due to massive retroperitoneal hemorrhage 
due to ruptured arteriosclerotic abdominal aneurysm.  Service 
connection was not in effect for any disabilities at the time 
of his death.

The veteran's death-causing arteriosclerotic abdominal 
aneurysm is not shown to be related to his service.  The 
service medical records are negative for any relevant 
findings.  Cardiovascular and heart examination consistently 
was found to be normal.

After service, the medical evidence shows no relationship 
between the veteran's cardiovascular problems and his 
service.  A September 2001 physician found that the moderate 
small vessel ischemic changes were commonly seen in patients 
of the veteran's age with a history of hypertension, 
diabetes, and smoking.  The first findings of carotid artery 
disease, peripheral vascular disease, and calcific 
arteriosclerosis with ulcerated plaque were in 1996, which is 
50 years after service.  Service connection also would not be 
warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.  The preponderance of the evidence shows no 
relationship between the veteran's cause of death and his 
service.

Although the veteran was not service-connected for any 
disability, a January 2004 VA examiner found that the 
veteran's diagnosis of lumbar disc disease was more likely 
than not related to his in-service diagnosis of sciatica.  
The same finding was supported by a private physician in 
October 2003.

Nonetheless, the lumbar spine disability is not shown to be 
related to the veteran's cause of death.  The medical records 
at the time of the veteran's death show the veteran presented 
to the emergency room in September 2003 after falling that 
morning; the fall was unwitnessed.  The veteran had a 
computed tomography (CT) scan of the head that showed a right 
frontal bleed with some edema around that area.  A CT scan of 
the abdomen and pelvis also showed a very large aortic 
aneurysm without any leak.  The impression was acute right 
frontal bleed after a fall; and history of abdominal aortic 
aneurysm, no active bleed.

A positive medical opinion dated in October 2003 notes that 
later in life due to his refractory spinal stenosis, the 
veteran's gait and leg weakness caused him to be prone to 
frequent falls and that unfortunately the veteran suffered a 
fall in September 2003 that resulted in intracranial bleed 
and his subsequent demise due to ruptured aortic aneurysm.  
It was the physician's professional opinion that it was 
medically reasonable to state the chronic back disc disease 
from his duty in World War II was a contributing factor to 
his poor gait and frequent falls and unfortunately his last 
fall led to his ultimate demise.

A negative VA medical opinion dated in January 2004 notes 
that the veteran's diagnosis of spinal stenosis is more 
likely than not unrelated to his cause of death, ruptured 
atherosclerotic abdominal aneurysm.  The veteran was noted to 
have well-documented vascular disease with evidence of 
cerebral artery occlusion, transient ischemic attacks, and 
previous aortic aneurysm surgery.  The examiner found that 
one could not establish from the claims file whether the 
cause of the falls was secondary to a neurologic event, for 
example a transient ischemic attack, or weakness in the lower 
extremities resulting from lumbar discogenic disease.  The 
examiner determined that the veteran's death was secondary to 
exsanguination resulting from ruptured abdominal aneurysm 
and, according to his death certificate, not secondary to a 
fall.  

The negative evidence in this case outweighs the positive.  
The record documents multiple factors for the veteran's 
history of falling.  Medical records dated from September 
1996 to May 2003 show possible reasons include transient 
ischemic attack, malignant arrhythmia versus anxiety 
reaction, coronary artery disease, orthostatic hypotension, 
rule out thyroid disorder, the veteran's age, high grade 
stenosis of the right middle cerebral artery trifurcation, 
and pain and weakness to the legs from the lumbar stenosis.  
The October 2003 physician who found it reasonable to relate 
the veteran's death to his lumbar spine disability did not 
account for the veteran's long history of cerebral artery 
occlusion, transient ischemic attacks, and previous aortic 
aneurysm surgery, which should at least be considered as 
possible factors in he veteran's fall.  This physician also 
did not explain how the fall caused the veteran's abdominal 
aortic aneurysm rupture.  As noted, at the time of the fall, 
the CT scan of the abdomen showed no active bleed in the 
abdominal aortic aneurysm.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).   
The 2004 VA examiner acknowledged that there was no way of 
knowing whether the cerebral artery occlusion and transient 
ischemic attacks or the leg weakness due to the lumbar spine 
disability caused the veteran's fall; but that nonetheless, 
the death certificate did not document a fall as the cause of 
death but rather an abdominal aneurysm rupture.

While the appellant's lay assertions have been considered, 
they do not outweigh the most probative medical evidence, 
which shows no nexus between any in-service injury or disease 
and the conditions that caused or contributed to the cause of 
the veteran's death.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.
ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


